EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Su (Reg. No. 45,140) on 6/24/22.

Claims 1-3, 8-10, and 15-17 in the application have been amended as follows: 

1. (Currently Amended) A method to perform object-based load balancing in a distributed storage system of a virtualization system supported by a cluster of host machines, the method comprising:
	determining, by a first host machine in the cluster, whether any host machine in the cluster has affinity to a site;
	in response to the first host machine and at least a second host machine in the cluster having the affinity to the site, distributing, by the first host machine, 
	after having considered the first balance objective, distributing, by the first host machine, 

2. (Currently Amended) The method of claim 1, further comprising:
	calculating a first average weight for the site based on a first target weight associated with the affinity iSCSI targets in the site and a first number associated with any host machine in the cluster having affinity to the site; and
	distributing the affinity iSCSI targets owned by the first host machine based on a comparison between the first average weight and a number of the affinity iSCSI targets owned by the first host machine.

3. (Currently Amended) The method of claim 2, further comprising:
	calculating a second average weight for the cluster based on a second target weight associated with the iSCSI targets without affinity in the cluster and a second number associated with all host machines in the cluster; and
	distributing the iSCSI targets without affinity owned by the first host machine based on a comparison between the second average weight and a number of the iSCSI targets without affinity owned by the first host machine.


8. (Currently Amended) A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a first host machine in a cluster of host machines, cause the processor to perform operations of object-based load balancing in a distributed storage system of a virtualization system supported by the cluster of host machines, the operations comprising:
	determining, by the first host machine, whether any host machine in the cluster has affinity to a site;
	in response to the first host machine and at least a second host machine in the cluster having the affinity to the site, distributing, by the first host machine, 
	after having considered the first balance objective, distributing, by the first host machine, 

9. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the operations further comprise:
	calculating a first average weight for the site based on a first target weight associated with the affinity iSCSI targets in the site and a first number associated with any host machine in the cluster having affinity to the site; and
	distributing the affinity iSCSI targets owned by the first host machine based on a comparison between the first average weight and a number of the affinity iSCSI targets owned by the first host machine.

10. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the operations further comprise:
	calculating a second average weight for the cluster based on a second target weight associated with the iSCSI targets without affinity in the cluster and a second number associated with all host machines in the cluster; and
	distributing the iSCSI targets without affinity owned by the first host machine based on a comparison between the second average weight and a number of the iSCSI targets without affinity owned by the first host machine.



15. (Currently Amended) A first host machine in a cluster of host machines, comprising:
	a processor; and 
	a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by the processor, cause the processor to perform operations of object-based load balancing in a distributed storage system of a virtualization system supported by the cluster of host machines, the operations comprising:
	determining, by the first host machine, whether any host machine in the cluster has affinity to a site;
	in response to the first host machine and at least a second host machine in the cluster having the affinity to the site, distributing, by the first host machine, 
	after having considered the first balance objective, distributing, by the first host machine, 

16. (Currently Amended) The first host machine of claim 15, wherein the operations further comprise:
	calculating a first average weight for the site based on a first target weight associated with the affinity iSCSI targets in the site and a first number associated with any host machine in the cluster having affinity to the site; and
	distributing the affinity iSCSI targets owned by the first host machine based on a comparison between the first average weight and a number of the affinity iSCSI targets owned by the first host machine.

17. (Currently Amended) The first host machine of claim 16, wherein the operations further comprise:
	calculating a second average weight for the cluster based on a second target weight associated with the iSCSI targets without affinity in the cluster and a second number associated with all host machines in the cluster; and
	distributing the iSCSI targets without affinity owned by the first host machine based on a comparison between the second average weight and a number of the iSCSI targets without affinity owned by the first host machine.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199